Exhibit 10 A

EIGHTH AMENDMENT TO THE

FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

SAUL HOLDINGS LIMITED PARTNERSHIP

THIS EIGHTH AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SAUL HOLDINGS LIMITED PARTNERSHIP (this “Eighth Amendment”),
dated as of December 31, 2007, is entered into by the undersigned parties.

W I T N E S S E T H:

WHEREAS, Saul Holdings Limited Partnership (the “Partnership”) was formed as a
Maryland limited partnership pursuant to that certain Certificate of Limited
Partnership dated June 16, 1993 and filed on June 16, 1993 among the partnership
records of the Maryland State Department of Assessments and Taxation, and that
certain Agreement of Limited Partnership dated June 16, 1993 (the “Original
Agreement”);

WHEREAS, the Original Agreement was amended and restated in its entirety by that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated August 26, 1993, which was further amended by that certain
First Amendment dated August 26, 1993, by that certain Second Amendment dated
March 31, 1994, by that certain Third Amendment dated July 21, 1994, by that
certain Fourth Amendment dated December 1, 1996, by that certain Fifth Amendment
dated July 6, 2000, by that certain Sixth Amendment dated November 5, 2003 and
by that certain Seventh Amendment dated November 26, 2003 (as amended, the
“Agreement”);

WHEREAS, the undersigned parties, constituting all of the Partners of the
Partnership, desire to amend the Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto, intending legally to be bound, hereby agree as
follows:

1. In subsection 8.6.B(1)(ii) of the Agreement, the language “five percent
(5%) of the aggregate value of the total Capital Stock issued and outstanding”
is hereby amended to read “the Ownership Limit as defined in Section 4.A of
Article VI of the Articles of Incorporation, as amended (determined without
regard to any waivers granted by the Board of Directors pursuant to Section 4.I
of the Articles of Incorporation, as amended),” and in the flush language
immediately following that subsection, the language “twenty-four and 9/10
percent (24.9%) of the aggregate value of the total Capital Stock issued and
outstanding” is hereby amended to read “the Existing Holder Limit as defined in
Section 4.A of Article VI of the Articles of Incorporation, as amended.”

 

1



--------------------------------------------------------------------------------

2. Except as herein amended, the Agreement is hereby ratified, confirmed and
reaffirmed for all purposes and in all respects.

3. This Eighth Amendment may be executed in counterparts, all of which together
shall constitute one instrument binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or
same counterpart. Each party shall become bound by this Eighth Amendment
immediately upon affixing its signature hereto.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Eighth Amendment
as of the date first written above.

 

GENERAL PARTNER: SAUL CENTERS, INC., a Maryland corporation By:  

/s/ B. Francis Saul III

Name:   B. Francis Saul III Title:   President LIMITED PARTNERS:

B.F. SAUL REAL ESTATE INVESTMENT

TRUST, a Maryland unincorporated business trust

By:  

/s/ B. Francis Saul III

Name:   B. Francis Saul III Title:   Senior Vice President Attest:  

/s/ Elizabeth R. Cook

Name:   Elizabeth R. Cook Title:   Assistant Secretary

WESTMINSTER INVESTING CORPORATION,

a New York corporation

By:  

/s/ B. Francis Saul III

Name:   B. Francis Saul III Title:   Executive Vice President VAN NESS SQUARE
CORPORATION, a Maryland corporation By:  

/s/ B. Francis Saul III

Name:   B. Francis Saul III Title:   President

 

3



--------------------------------------------------------------------------------

DEARBORN, L.L.C., a Delaware limited liability

company

By:  

/s/ B. Francis Saul III

Name:   B. Francis Saul III Title:   President

B.F. SAUL PROPERTY COMPANY (f/k/a

Franklin Property Company), a Maryland corporation

By:  

/s/ B. Francis Saul III

Name:   B. Francis Saul III Title:   Chairman of the Board and President

AVENEL EXECUTIVE PARK PHASE II, L.L.C.,

a Maryland corporation

By:  

/s/ B. Francis Saul III

Name:   B. Francis Saul III Title:   President

 

4